DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/23/2020. As directed by the amendment: Claims 8, 16, and 20 have been amended, claims 7, 9-12, and 17 have been cancelled, and no new claims are added. Thus, claims 1-6, 8, 13-16, and 18-23 are presently pending in the application.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nowosielski (US 6302864) and Vancaillie (US 5709670).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 1, 4-6, 8, 13-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski (US 6302864); in view of Vancaillie (US 5709670) .
Regarding Claim 1, Nowosielski discloses a solution infusion apparatus, particularly for dialysis systems, comprising: at least one main pouch (fluid reservoir (44); Fig.1) configured to contain a solution; a pump (14) configured to introduce the solution in a blood circuit of a dialysis system (the pump (14) introduces fluid in the fluid reservoir (44) which will introduce the fluid into the surgical site (67)) (the controller 20 activates the pump 14, which transports fluid from the fluid bags 26 to the fluid reservoir 44;column 5, lines 16-18); at least one additional pouch (bag (26A)) that is hydraulically connected to the at least one main pouch (the fluid reservoir (44) and bag (26A) are hydraulically connected via first tubing (12)), the pump (14) being configured to draw the solution from the at least one additional pouch (pump (14) draws fluid from bag (26A) to the fluid reservoir (44)); and a control system (controller (20) and sensors (16 and 78)) (where the sensors are located)) configured to determine a weight of the solution stored by the at least one main pouch and the at least one additional pouch at a given time (the first (16) and second (78) sensors continuously measure the weights of the fluid reservoir (44) and bag (26A) respectively and then send the output to controller (20); the weight of each of the fluid reservoir (44) and bag (26A) is continuously monitored at all times by the sensors) (The sensor 16—continuously, at regular intervals, or whenever the amount of fluid in the reservoir 44 runs low, as indicated by the weight of the reservoir 44—responds to the volume of fluid in the fluid reservoir 44 and outputs 
However, Nowosielski does not explicitly disclose the total weight of the solution stored in the at least one main pouch and the additional pouch.
Vancaillie teaches it was known in the art to have fluid flow sensors that collectively measure the weight of all containers (column 12, lines 30-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nowosielski to incorporate the teachings of Vancaillie to have a controller system that measure the total weight of the stored solutions in both bags in order to have a more precise measurement.
Regarding Claim 4, Nowosielski as modified discloses the solution infusion apparatus according to claim 1, and further discloses wherein the at least one main pouch (44) comprises a plurality of main pouches (bags (26)), each one of the main pouches being hydraulically connected to the at least one additional pouch (26A) (bag (26A) is in fluidically connected to bags (26) via conventional tubing (27)).
Regarding Claim 5, Nowosielski as modified discloses all the limitations of claim 1, and Vancaillie further discloses comprising means for detecting the total weight of the solution contained in the at least one additional pouch and in the at least one main pouch at the given time (fluid flow sensors that collectively measure the weight of all containers (column 12, lines 30-31)).
Regarding Claim 6, Nowosielski as modified discloses the solution infusion apparatus according to claim 5, and further discloses comprising means for (first (16) and second (78) sensors) signaling the emptying of the at least one main pouch (first sensor (16) signals the  further teaches when the means for detecting the total weight detects the weight of the solution corresponds to a weight of the solution present in the at least one additional pouch alone (the fluid flow sensors weighs the total weight of all the fluid containers (column 12, lines 30-31)).
Regarding Claim 8, Nowosielski as modified discloses the solution infusion apparatus according to claim 1, and further discloses wherein the at least one additional pouch (26A) comprises: at least one first hydraulic connection (12) configured to establish a hydraulic connection to the at least one main pouch (44); and a second hydraulic connection (conventional tubing (27)) configured to establish a hydraulic connection to the pump (14).
Regarding Claim 13, Nowosielski as modified discloses the solution infusion apparatus according to claim 1, and further discloses wherein the pump (14) is configured to continue drawing the solution from the at least one additional pouch (26A) when the at least one main pouch (44) is empty or is removed from the apparatus (when fluid reservoir (44) is empty, the pump (14) continues to draw fluid from bags (26) without being interrupted) (column 5, lines 32-43).
Regarding Claim 14, Nowosielski as modified discloses the solution infusion apparatus according to claim 1, and further discloses wherein the pump (14) is configured to continue drawing the solution from the at least one additional pouch (26A) when the at least one main pouch is removed from the apparatus and independent of a weight of the at least one additional pouch (the pump (14) is fully capable of continuously drawing fluid from bags (26) when fluid reservoir (44) is empty, since the pump (14) continues to draw fluid even if the fluid reservoir (44) is empty) (column 5, lines 32-43).
 as modified discloses the solution infusion apparatus according to claim 1, and further discloses wherein the control system is configured to cause a signal to be generated in response to determining the weight of the solution is substantially equal to a reference weight (sensor (16) sends a signal to controller (20) if the weight of fluid reservoir (44) is outside the parameter and then will signal pump (14) to shut off), the reference weight corresponding to a weight of the at least one additional pouch full of the solution (the second sensor (78) functions like the first sensor (16), so the second sensor (78) is fully capable of sending signals to controller (20) if the weight of bag (26A) is not within the entered parameters) (column 4 (lines 63-67)- column 5 (lines 1-25)).
Regarding Claim 21, Nowosielski discloses a method comprising: causing, by the control system (20, 16, and 78), a signal to be generated in response to determining the weight of the solution at the given time is substantially equal to a reference weight (sensor (16) sends a signal to controller (20) if the weight of fluid reservoir (44) is outside the parameter and then will signal pump (14) to shut off), the reference weight corresponding to a weight of the at least one additional pouch full of the solution (the second sensor (78) functions like the first sensor (16), so the second sensor (78) is fully capable of sending signals to controller (20) if the weight of bag (26A) is not within the entered parameters) (column 4 (lines 63-67)- column 5 (lines 1-25)).
However, Nowosielski does not explicitly disclose the total weight of the solution stored in the at least one main pouch and the additional pouch.
Vancaillie teaches it was known in the art to have fluid flow sensors that collectively measure the weight of all containers (column 12, lines 30-31).

Regarding Claim 22, Nowosielski as modified discloses the method of claim 21, and further discloses comprising pumping, by a pump (14) of the infusion apparatus, the solution from the at least one additional pouch (26A) after the signal is generated (controller (20) sends a signal to pump (14) to draw fluid from bag (26A) to fluid reservoir (44)).
Regarding Claim 23, Nowosielski as modified discloses the method of claim 21, and further discloses wherein the control system is configured to control the pump to continue to draw the solution from the at least one additional pouch after the signal is generated and independently of the weight of the solution stored by the at least one main pouch and the at least one additional pouch (the pump (14) is fully capable of continuously drawing fluid from bag (26A) to the fluid reservoir (44) after controller (20) receives signal from the second sensor (78) even if the weight of the fluid reservoir (44) is low and the other bags (26)) (column 5, lines 32-43).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nowosielski (US 6302864); in view of Vancaillie (US 5709670) and Ford (US 5200090).
Regarding Claim 2, Nowosielski as modified discloses all of the limitations claim 1 above.
Nowosielski does not appear to disclose a solution comprising an anticoagulant solution.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nowosielski to incorporate the teachings of Ford to have an anticoagulant solution in order to prevent coagulation of the patient’s blood.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable for disclosing an additional pouch located at a lower level of the main pouch so that the solution contained in the main pouch fills by gravity the additional pouch. 
The closest prior art of record is: Nowosielski (US 6302864).
Regarding Claim 3, Nowosielski fails to teach an additional pouch arranged at a lower level than the main pouch and that the solution contained in the main pouch fills by gravity the additional pouch.
Claims 16 and 18-20 are allowable, the following is a statement of reasons for the indication of allowable subject matter:
Claims 16and 18-20 are allowed for disclosing a pump that draws fluid from the additional pouch wherein the pump is operated in an open circuit to ignore information about the total weight.

Claims 18-20 are allowed due to their dependency on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783